DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/27/2021 has been entered. Claims 1-20 remain pending in the application. Claims 10-20 are withdrawn from consideration as non-elected claims.  
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102 as being anticipated by Vossler et al. (U.S. Pre-Grant Publication No. 2015/0010400) have been fully considered and are persuasive. Specifically, the examiner acknowledges Vossler et al. does not teach wherein the open position exposes an interior of the wind turbine blade through the access window. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bendel et al. (Canadian Patent Document CA 2,837,985).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel et al. (Canadian Patent Document CA 2,837,985), hereinafter “Bendel”.

(5; figure 2), comprising: an outer surface having a profiled contour including a pressure side and a suction side, and a leading edge and a trailing edge with a chord having a chord length extending therebetween, the wind turbine blade extending in a spanwise direction between a root end and a tip ends (as shown; figures 1, 2) wherein theblade comprises: an outer surface (outer surface of blade 5 shown; figure 2), an access window (13; figure 3) extending through the outer surface of the wind turbine blade (as shown; figure 3), a cover member (16) for covering the access window, wherein a first end (41’) of the cover member is pivotally connected to the outer surface of the wind turbine blade (via hinge 43; figure 5) and a second end (41) of the cover member is releasably fastened to the outer surface of the wind turbine blade (as shown; figure 5), wherein the cover member moves between a closed position and an open position, and wherein the closed position covers the access window and the open position exposes an interior of the wind turbine blade through the access window (as shown; figure 3).

As per claim 2, Bendel discloses the wind turbine blade according to claim 1, and further discloses wherein the cover member substantially flushes with the outer surface of the wind turbine blade (as shown; figures 5, 6).

As per claim 3, Bendel discloses the wind turbine blade according to claim 1, and further discloses wherein the first end of the cover member is hinged to the outer surface of the wind turbine blade (via hinge 43; figure 5).

As per claim 4, Bendel discloses the wind turbine blade according to claim 1, and further discloses wherein the second end of the cover member is releasably fastened to the outer surface of the wind turbine blade through a fastening mechanism (via fastening mechanisms 22-26 having locking bars 23 locked in recesses 26; figure 4; page 11, line 31 – page 12, line 14).

As per claim 5, Bendel discloses the wind turbine blade according to claim 4, and further discloses wherein the fastening mechanism comprises a male fastening member (23; figure 4) and a female fastening member (26).

As per claim 6, Bendel discloses the wind turbine blade according to claim 4, and further discloses wherein the cover member is configured to cover the fastening mechanism in a closed position of the cover member (as shown; figure 4).

As per claim 7, Bendel discloses the wind turbine blade according to claim 4, and further discloses wherein the fastening mechanism is a push-latch mechanism (fastening mechanism articulated by pressing (pushing) down the step plate 25; figure 4; page 11, line 31 – page 12, line 14).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel in view of Type of Latches by A Thomas Buying Guide.

As per claims 8 and 9, Bendel discloses the wind turbine blade according to claim 4. Bendel does not explicitly teach wherein the fastening mechanism is a twist-latch mechanism (claim 8) or wherein the fastening mechanism is a magnetic latch (claim 9).
However, Bendel does teach the closure of the openings are preferably with quick-release fasteners (page 13, lines 15-18). 
A Thomas Buying Guide teaches a twist latch and a magnetic latch used to hold doors or similar surfaces closed. A Thomas Buying Guide is related to Bendel as it teaches latches suitable for closures such as Bendel’s cover member. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Bendel’s fastening mechanism to incorporate a twist latch or a magnetic latch, as they would provide expected result of holding doors or similar surfaces closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745